93 S.W.3d 844 (2002)
Judy HINKLE, Claimant/Respondent,
v.
AMERICAN MAIL WELL, Employer/Respondent, and
Treasurer of the State of Missouri, As Custodian of the Second Injury Fund, Additional Party/Appellant.
No. ED 81072.
Missouri Court of Appeals, Eastern District, Division Three.
December 24, 2002.
Jeremiah W. (Jay) Nixon, Atty. Gen., Plia D. Cohn, St. Louis, MO, for appellant.
Christopher A. Richey, St. Louis, MO, for Respondent American Mail Well.
Todd I. Muchnick, St. Louis, MO, for Respondent Judy Hinkle.
Before MARY R. RUSSELL, P.J., CLIFFORD H. AHRENS, J., and LAWRENCE G. CRAHAN, J.

ORDER
PER CURIAM.
Treasurer of the State of Missouri, Custodian of the Second Injury Fund, appeals the award of the Labor and Industrial Relations Commission to Judy Hinkle.
We have reviewed the briefs of the parties and the record on appeal and find that the Commission's award is supported by substantial evidence and is not against the weight of the evidence. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for their information *845 only, explaining the reasons for our decision. The award is affirmed pursuant to Rule 84.16(b).